Case 2:17-cv-11538-JMV-CLW Document 28 Filed 04/30/19 Page 1 of 6 PageID: 165




Not for Publication

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEV JERSEY


 LAZARAO CINTRON.

                Plaintiff;
                                                              Civil Action No. 17-11538
        v.                                                          (JMV) (CLW)

 MONTEREY FINANCIAL SERVICES, INC.,                             OPINION & ORDER

                D1è,zdant.



John Michael Vazguez. U.S.D.J.

       On January 10, 2019, the Court ordered (D.E. 23) both parties to submit briefs addressing

the issue of whether claim preclusion applies to the current matter in light of Judge Ceccht’s

opinion and order in Cintron v. Monterey Financial Sen’ices, Inc., 17-11537. Civil No. 17-11537,

D.E. 20, 21. The Court also ordered the pending motion to dismiss be administratively terminated.

D.E. 23. In response. Defendant refiled its motion to dismiss with additional briefing as to claim

preclusion. D.E. 24, to which Plaintiff filed an opposition, D.E. 25. The Court reviewed the

parties’ submissions’ and decided the motion without oral argument pursuant to Fed. R. Civ. P.

78(b) and L. Civ. R. 78.1(b). For the reasons discussed below. Defendants’ motions to dismiss is

GRANTED.




 Defendant’s brief in support of its motion to dismiss is referred to as “DeE Br.” (D.E. 24);
Plaintiffs opposition brief is referred to as “P1. Opp. Br.” (D.E. 25).
Case 2:17-cv-11538-JMV-CLW Document 28 Filed 04/30/19 Page 2 of 6 PageID: 166




I.     FACTS & PROCEDURAL HISTORY2

       In Judge Cecchi’s case, Plaintiff sued Defendant on November 10, 2017 for violations of

the Fair Debt Collection Practices Act (“FDCPA”).       Civ. No 17-11537, D.E. I at       ¶   1.   The

allegations concerned a Retail Installment Contract (“Contract”) between Plaintiff and third party

Achieve Today. See Civ. ho 17-11537. D.E. 6-3 ató. Plaintiff allegedly owed Achieve Today a

debt “for personal, family or household purposes.” Civ. No 17-11537. D.E. I at      ¶   II. Plaintiff

fell behind on payments, and the debt was assigned to Defendant. Id. ¶ 12-13. The Contract

contained an “Agreement for Dispute Resolution,” which the Plaintiff electronically signed. Civ.

No 17-11537. D.E. 6-3 at 8. On October 10.2018, Judge Cecchi wanted in part and denied in part

as moot Defendant’s motion to dismiss. Civ. No 17-11537, D.E. 20, 21.

       In the current matter, Plaintiff also sued Defendant on November 10, 2017, alleging

violations of the Telephone Consumer Protection Act (“TCPA”). D.E. I at ¶ 1. Although filed as

a separate matter, the underlying facts in both cases are similar, The same Plaintiff sued the same

Defendant. Plaintiff alleges that Defendant, without Plaintiffs consent, began calling Plaintiffs

cellular phone number using “an automatic telephone dialing system” with an “artificial or

prereeorded voice.” Id. at1JJ 11-12, 18.

       In light of Judge Cecehi’s decision in Civ. No 17-11537, the Court determines that claim

preclusion applies to the matter before it.

H.      LEGAL STANDARD

       Rule 12(b)(6) of the Federal Rules of Civil Procedure permits a defendant to move to

dismiss a count for “failure to state a claim upon which relief can be granted[.]” To withstand a


2 The factual background is taken from the Complaint, D.E. 1. When reviewing a motion to
dismiss, the Court accepts as true all well-pleaded facts in the complaint. Fouler v. UPlfC
Shadvside, 578 F.3d 203, 210 (3d Cir. 2009).


                                                 7
Case 2:17-cv-11538-JMV-CLW Document 28 Filed 04/30/19 Page 3 of 6 PageID: 167




motion to dismiss under Rule 12(b)(6), a plaintiff must allege “enough facts to state a claim to

relief that is plausible on its face.” Bell AlL        (017).   v. Tuvmblv. 550 U.S. 544, 570 (2007). A

complaint is plausible on its face when there is enough factual content “that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcrofi v.

Jqbal, 556 U.S. 662, 678 (2009). Although the plausibility standard “does not impose a probability

requirement, it does require a pleading to show more than a sheer possibility that a defendant has

acted unlawfully.” (‘onnellv        i’.   Lane Cons!. Corp., 809 F.3d 780, 786 (3d Cir. 2016) (internal

quotation marks and citations omitted). As a result, a plaintiff must “allege sufficient facts to raise

a reasonable expectation that discovery will uncover proof of [his] claims.” Id. at 789.

        In evaluating the sufficiency of a complaint, a district court must accept all factual

allegations in the complaint as true and draw all reasonable inferences in favor of the plaintiff

Phillips v. Cv. qf Allegheny, 515 F.3d 224, 231 (3d Cir. 2008).                A court, however, is “not

compelled to accept unwarranted inferences, unsupported conclusions or legal conclusions

disguised as factual allegations.” Baraka v. McGreevev. 481 F.3d 187, 211 (3d Cir. 2007). If,

after viewing the allegations in the complaint most favorable to the plaintiff; it appears that no

relief could be granted under any set of facts consistent with the allegations, a court may dismiss

the complaint for failure to state a claim. DeFa:io v. Leading Edge Recovery Sols., 2010 WL

5146765, at *1 (D.N.J. Dec. 13, 2010).

        Claim preclusion can be raised under Rule 8(e) as an affirmative defense. However, the

Third Circuit allows claim preclusion to be asserted in a motion to dismiss. Sec Courrean v. United

States. 2007 WL 1456198, at *2 (D.N.J. May 14, 2007). affd. 287 F. App’x 159 (3d Cir. 2008).

The Third Circuit also noted that a trial court can sirn sponre raise the issue of claim preclusion.

Id. (citing Salahuddin   i’.   Jones, 992 F.2d 447. 449 (2d Cir.1993)).



                                                        3
Case 2:17-cv-11538-JMV-CLW Document 28 Filed 04/30/19 Page 4 of 6 PageID: 168




HI.    ANALYSIS

       The Court applies the law of preclusion from the first ease, which was Judge Cecchi’s case.

See, e.g., GImenez   i’.   City ofNewark, 2006 WL 3019685, at *l2 (D.N.J. Oct. 24, 2006). Notably,

for claim preclusion purposes, the first case refers to the case that was resolved first. See Id. Judge

Cecehi’s case addressed a federal question under the FDCPA, so the Court applies the federal

claim preclusion standards.

       Generally, a plaintiff is required to “present in one suit all the claims for relief that he may

have arising out of the same transaction or occurrence.” Conceicao v. Nat ‘1 Water Main Cleaning

Co., 650 F. App’x 134, 135 (3d Cir. 2016) (quoting United States v. Athione Inc/us., Inc., 746 F.2d

977, 984 (3d Cir. 1984)). As such, claim preclusion “bars a party from initiating a second suit

against the same adversary based on the same ‘cause of action’ as the first suit.” Duhane            i’.


Attorney General of US., 621 F.3d 340, 347 (3d Cir. 2010) (citing In re Mullarkev, 536 F.3d 215,

225 (3d Cir. 2008)). Claim preclusion consists of three elements: “(1) a final judgment on the

merits in a prior suit involving (2) the same parties or their privies and (3) a subsequent suit based

on the same cause of action.” Board of Trustees of Trucking Employees Welfare Fund, Inc. v.

Centra, 983 F.2d 495, 504 (3d Cir. 1992) (quoting In re Mzdlarkey, 536 F.3d at 225) (intemal

quotation marks omitted).         Critically, when viewing the first case, claim preclusion “gives

dispositive effect to a prior judgment ifaparticular issue, although not litigated, could have been

raised in the earlier proceeding.” Id.      If the three elements are present then “a claim that was or

could have been raised previously must be dismissed as precluded.” CoreStates Bank, N.A. v. Huls

Am., hic,, 176 F.3d 187, 194 (3d Cir. 1999).

       Additionally, the Third Circuit has explained that “[cjourts should not apply this conceptual

test mechanically, but should focus on the central purpose of the doctrine, to require a plaintiff to


                                                    4
Case 2:17-cv-11538-JMV-CLW Document 28 Filed 04/30/19 Page 5 of 6 PageID: 169




present all claims arising out [o19 the same occurrence in a single suit.”              Churchill v. Star

Enterprises, 183 F.3d 184, 194 (3d Cir. 1999) (quoting United States    i’.   Athlone Inclus., Inc., 746

F.2d 977, 984 (3d Cir. 1984)) (internal quotation marks omitted). “Claim preclusion turns not on

the specific legal theory asserted but on the essential similarity of the underlying events that give

rise to the various legal claims.” Jackson v. Dow Chem. C’o., 518 F. App’x 99, 102-03 (3d Cir.

2013) (citation omitted). As the Third Circuit has explained:

               Federal courts look to whether the claims arise out of the same
               transaction or occurrence   .and the focus is on whether the acts
                                               .   .



               complained of were the same, whether the material facts alleged in
               each suit were the same, and whether the witnesses and
               documentation required to prove such allegations were the same.

Id. (internal citation and quotation marks omitted).

       Here, all three elements are satisfied. First, there was a “final judgment on the merits” in

Judge Cecchi’s case, and that case was closed on October 10, 2018. Neither party appears to

dispute that Judge Cecchi’s order is the final judgment on the merits for claim preclusion purposes.

See Abthdlah   i   The Small Bus. Banking Dep ‘t ofthe Bank ofAni., 668 F. App’x 413, 414 (3d Cir.

2016) (An order granting a motion to dismiss for failure to state a claim under Federal Rule

I 2(b)(6) constitutes a final judgment on the merits.). Second, the element of “same parties or their

privies” is also met, because both matters involve the same Plaintiff and Defendant. Plaintiff

claims that both matters do not have the same parties, since different classes are present in both

matters. D.E. 25 at 5. However, “[a]dding parties to the class in a subsequent class action does

not necessarily preclude parties from satisfying the second prong of the res judicata test, that the

parties are the same or privies of the parties in the first action.” See Blurt   i’.   Lower Merion Sch.

Dist., 767 F.3d 247, 278 (3d Cir. 2014) (citation omitted). Plaintiff has not demonstrated that he




                                                       5
Case 2:17-cv-11538-JMV-CLW Document 28 Filed 04/30/19 Page 6 of 6 PageID: 170




could not have sought a class action as to the alleged FDCPA violation and TCPA violation in the

same case.

       Third, the matter before the Court here meets the third element because of the requisite

transactional nexus. D.E. 24-1 at 7, Both cases focus on Defendant’s efforts to collect the same

debt during the same time period. Judge Cecchi’s case concerned the debt collection letter dated

January 11,2017 sent from Defendant to Plaintiff. Civ. No 17-11537, D.E. 1 ¶14. In this current

case, Defendant’s telephone calls to Plaintiff covered “early 2017” to April 2017. D.E. I    IflI 11-
12, 15. Plaintiff’s claims in both suits arise out of the same transaction and occurrence. As a

result, Plaintiff could have raised his current TCPA claims in Judge Cecchi’s case. The fact that

different causes of action were asserted in both cases is of no moment in light of the similarity of

the underlying events that gave rise to the claims. Jackson, 518 F. App’x at 10243.

IV.    CONCLUSION

       For the reasons set forth above, and for good cause shown,

       IT IS on this 30th day of April, 2019,

       ORDERED that the Defendant Monterey Financial Services, Inc.’s motion to dismiss,

D.E. 24, is GRANTED; and it is firther

       ORDERED that this action is hereby DISMISSED WITH PREJUDICE; and it is finther

       ORDERED that the Clerk’s Office shall close this mater



                                                     CNbt %QM
                                                     John Michael Vazquibj U4D2.
                                                                                 I



                                                 6
